
	
		II
		111th CONGRESS
		1st Session
		S. 2665
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on mixtures of
		  cyhalothrin and application adjuvants.
	
	
		1.Mixtures of cyhalothrin and
			 application adjuvants
			(a)In
			 generalHeading 9902.02.09 of
			 the Harmonized Tariff Schedule of the United States (relating to mixtures of
			 cyhalothrin and application adjuvants) is amended by striking the date in the
			 effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
